Case: 09-30801 Document: 00511450378 Page: 1 Date Filed: 04/19/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2011
                                     No. 09-30801
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ODEGREAN D. FONTENOT,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 2:08-CR-43-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Odegrean D. Fontenot appeals from the sentences imposed following his
convictions for possession of cocaine base with intent to distribute and
possession of firearms in furtherance of drug trafficking crimes. The sole issue
that Fontenot raises on appeal is whether the district court erred by imposing
a 60-month sentence on the firearm count to run consecutively to his 140-month
sentence on the drug possession count.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-30801 Document: 00511450378 Page: 2 Date Filed: 04/19/2011

                                   No. 09-30801

      Fontenot argues that the five-year minimum sentence required by 18
U.S.C. § 924(c)(1)(A)(i) should not have been imposed because his sentence on
the drug possession count constitutes a greater minimum sentence than is
otherwise provided by another provision of law. As he concedes, his argument
is foreclosed in this circuit; this issue has since been decided adversely to him by
the Supreme Court. See Abbott v. United States, 131 S. Ct. 18, 23 (2010); United
States v. London, 568 F.3d 553, 564 (5th Cir. 2009), cert. denied, 131 S. Ct. 631
(2010).
      AFFIRMED.




                                         2